                                           Case 4:19-cv-05732-JST Document 24 Filed 01/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    G & G CLOSED CIRCUIT EVENTS, LLC,                  Case No. 19-cv-05732-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER VACATING HEARING
                                                v.
                                   9

                                  10    ABEL V. ONTIVEROS, et al.,                         Re: ECF No. 18
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff G & G Closed Circuit Events, LLC’s motion to strike

                                  14   Defendants’ affirmative defenses. ECF No. 18. Pursuant to Federal Rule of Civil Procedure 78(b)

                                  15   and Civil Local Rule 7-1(b), the Court finds the matter suitable for disposition without oral

                                  16   argument. The hearing on this matter, currently scheduled for January 29, 2020, is hereby

                                  17   VACATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 22, 2020
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
